Citation Nr: 1644589	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II (DM).

2.  Entitlement to special monthly compensation (SMC) due to loss of the use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for erectile dysfunction and SMC based on loss of use of a creative organ.

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 60 days for additional evidence, but the Veteran did not submit any additional evidence.


FINDING OF FACT

The Veteran's erectile dysfunction is not caused by service or any service-connected disability, and was not worsened beyond its normal progression due to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected DM, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter on July 8, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his erectile dysfunction in November 2009.  This examination and its associated report are adequate.  Along with the other evidence of record, they provide sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran implies that the November 2009 VA examination is inadequate as it was conducted by a physician's assistant and not a licensed physician, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Id.  Both the Veterans Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Specifically, Cox v. Nicholson found that "a nurse practitioner is 'competent to provide diagnoses, statements, or opinions.'"  20 Vet. App. at 569.  As such, the fact that the VA examination was conducted by a physician's assistant is not sufficient to rebut the presumption of regularity, and the Board finds that, along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, the Board notes that erectile dysfunction is not included on this list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  As such, this presumption does not apply in this case.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In April 2009, the Veteran filed claims for service connection for erectile dysfunction and for SMC for loss of use of a creative organ, both secondary to his service-connected DM.  In an April 2011 correspondence, he contended that there was "substantial correlation and connection between Type II Diabetes and erectile dysfunction."  He cited information from the WebMD and Mayo Clinic websites.  Specifically, he stated that "[t]he causes of erectile dysfunction in men with diabetes [were] complex and involve impairments in nerve, blood vessel and muscle function;" that erectile dysfunction was common in men with DM; that it could stem from problems caused by poor long-term blood sugar control, which damaged nerves and blood vessels; and that erectile dysfunction could "also be linked to other conditions common in men with diabetes, such as high blood pressure and coronary artery disease."  He noted that his VA physician attributed the Veteran's high blood pressure to his DM.  However, he is not service-connected for high blood pressure.

Service treatment records reveal no complaints of, treatments for, or diagnoses of erectile dysfunction at any time during service.  In fact, the Veteran's December 1967, January 1969, and November 1969 medical examination reports reflect normal clinical evaluations for the genitourinary system.  Furthermore, the Veteran does not contend that his erectile dysfunction began during service, but rather that he began experiencing erectile problems in 2008 or early 2009.  See VBMS, 8/4/16 Hearing Testimony.

A January 2006 letter from Dr. J.W., the Veteran's private primary care physician, and private treatment records from March 2006 to June 2008 reflect that the Veteran was diagnosed with DM in November 2005 through a routine blood screening; had no evidence of diabetic complications or abnormalities; had uncontrolled DM from March 2006 to June 2006, which required an increase in medication; and had controlled DM from December 2006 to June 2008.  See VBMS, 9/6/07 Private Treatment Record; 8/20/10 Private Treatment Records, p. 1-2, 4-5, 7; 8/20/10 Private Treatment Records, p. 9.

A July 2008 VA treatment record notes that the Veteran's blood sugar level was well-controlled.  See VBMS, 2/8/16 CAPRI (VAMC Chillicothe 06/05/2008 to 01/28/2016), p. 131.

Private treatment records from April 2009 to October 2009 reflect assessments of well-controlled DM and erectile dysfunction.  See 8/20/10 Private Treatment Records at 6-7.

A November 2009 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran noted an onset of erectile dysfunction in 2006 and a progressive worsening.  The VA examiner diagnosed the Veteran with erectile dysfunction that was less likely than not caused by or a result of DM.  Rather he stated that the Veteran's testosterone level suggested hypogonadism as the cause of the erectile dysfunction.

Private treatment records from March 2010 to August 2010 reflect assessments of erectile dysfunction and controlled DM.  Dr. J.W. submitted a letter in April 2010 in which he stated that the Veteran suffered from erectile dysfunction and DM, and that the medical literature supported a relationship between DM and erectile dysfunction.  He stated that he "believe[d] this [was] the cause of [the Veteran's] problem."

VA treatment records from September 2010 to January 2016 reflect assessments of controlled DM and testicular hypofunction, and the use of testosterone injections and patches.  See 2/8/16 CAPRI (VAMC Chillicothe 06/05/2008 to 01/28/2016) at 1, 10, 26, 50, 54-56, 60, 71, 80, 99.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current diagnosis of erectile dysfunction.  See 38 C.F.R. § 3.303(a).

Regarding the Veteran's specific contentions that his erectile dysfunction is secondary to his DM, the Board finds that he is service-connected for DM.  See 38 C.F.R. § 3.310.  However, the Board finds that there is insufficient evidence showing that the Veteran's s erectile dysfunction is proximately due to, the result of, or aggravated by, his service-connected DM.   Indeed, the November 2009 VA examiner specifically explained that there was no connection between the Veteran's erectile dysfunction and service-connected DM under the circumstances of this case, based on the fact that his erectile dysfunction appeared to be caused by hypogonadism, rather than his service-connected DM.  In fact, the Board notes that the Veteran was diagnosed with testicular hypofunction and treated with testosterone injections and patches.

The Board acknowledges Dr. J.W.'s April 2010 letter in which he requested that the Veteran's erectile dysfunction claim be granted based on the fact that medical literature supported the relationship of DM and erectile dysfunction, which he believed to be true in the Veteran's case.  However, Dr. J.W. referred to a general relationship between the two disorders and did not provide any further rationale or explanation for this opinion as it pertains to this Veteran.  He also did not address the November 2009 VA examiner's opinion that the Veteran's hypogonadism was the cause of his erectile dysfunction.  As such, the Board finds this evidence to be less probative and persuasive than the November 2009 VA examiner's opinion.

Additionally, the Board notes the Veteran's contentions that his erectile dysfunction is directly related to his service-connected DM.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder, which requires both knowledge of the causes of erectile dysfunction and of the effects of DM on other bodily systems.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his erectile dysfunction involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In fact, the evidence submitted by the Veteran also described the complex nature of erectile dysfunction and DM, involving impairments in nerve, blood vessels, and muscle function; and the possible other causes of erectile dysfunction.  Therefore, the Veteran is not competent to opine as to any medical nexus between his current erectile dysfunction and the service-connected DM.  As such, there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element.

Furthermore, the Board notes that the Veteran provided evidence that erectile dysfunction could stem from problems caused by poor long-term blood sugar control.  However, in this case, the Veteran's DM was briefly uncontrolled from March 2006 to June 2006, but has been controlled with medication since that time.

The Board notes that a nexus opinion based on direct service connection was not obtained.  However, as discussed above, the evidence does not reflect an in-service injury, diagnosis, or event to which a current disability could be linked, or any competent and probative evidence otherwise linking erectile dysfunction to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In fact, the Veteran does not contend that his erectile dysfunction was incurred in service, nor does the evidence indicate such.  Therefore, the Board finds that there is no in-service incurrence of his erectile dysfunction and thus no need for a VA examination.

Similarly, with regard to the Veteran's claim for SMC based on loss of use of a creative organ, as service connection for erectile dysfunction has not been established, such additional benefit may not be granted.  In this regard, governing law provides SMC if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for SMC based on loss of use of creative organ is without legal merit and must be denied.  See Sabonis, supra.

Therefore, the evidence weighs against a finding that the Veteran's erectile dysfunction is related to active duty service or his service-connected DM in any way.  Accordingly, service connection must be denied.  Furthermore, SMC based on loss of use of a creative organ must likewise be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM, is denied.

Entitlement to SMC due to loss of the use of a creative organ is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


